Citation Nr: 1753886	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $27,200, to include whether the overpayment was properly created.

(The issues of service connection for right ear hearing loss; chronic myositis; low back pain; osteoarthritis of the ankles and knees; hypertension; gastritis; an acquired psychiatric disorder; post-traumatic stress disorder as well as increased disability ratings for left ear hearing loss; residuals of cold injuries to the hands and feet and TDIU will be addressed in a separate Board decision)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2013 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board remanded this case in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Board remanded this case so that the Veteran could be afforded a personal hearing before a Decision Review Officer (DRO) at his local RO.  It appears from the record that this hearing was held on May 26, 2017.  However, no transcript of the hearing has been associated with the Veteran's file, only a DRO conference report summarizing the discussion as: "Local COWC Chairperson and Decision Review Officer (DRO) explained to the veteran their findings and all the process followed when his debt was created on December 2013.  Veteran expresses his feelings regarding VA action."  
However, the Veteran's representative has asserted in his September 2017 post-remand brief that:

"[a]t the hearing, the appellant provided credible and persuasive testimony to support his contentions.  We urge the Board to review the sworn testimony as contained within the hearing transcript.  A claimant's sworn testimony is evidence, which the Board must consider."  

As relevant evidence appears to have been proffered at the DRO hearing and is not of record, the Board must remand the claim so that a transcript of the hearing can be procured and associated with the Veteran's file.  The Board also notes that there was no readjudication of the claim following the Veteran's DRO hearing, and such action must also be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a transcript of the DRO hearing held on May 26, 2017 and associate it with the Veteran's file.  

If a transcript cannot be obtained, advise the Veteran of this fact and allow him the opportunity to present his arguments at a new DRO hearing or in written correspondence.  Allow an appropriate amount of time for the Veteran to make this decision.

If the Veteran selects a new DRO hearing, such should be arranged and a transcript of any such hearing should be created and associated with the Veteran's file.

2.  Then readjudicate the claim and provide the Veteran and his representative with a Supplemental Statement of the Case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




